DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 01/24/22 is acknowledged.  The traversal is on the ground(s) that the alleged differences between Groups I and II do not amount to a serious burden to the search as required by the MPEP. Applicant asserts that the two inventions are related as combination and subcombination which are not subject to restriction.  This is not found persuasive because despite the amendments made to claim 7 the two separate inventions are still independent and patentably distinct processes. They are still related as distinct processes requiring different limitations. Invention I requires the limitations wherein the hydrogel is in the form of a solution or a suspension and wherein the mimicking angiogenic co-spheroid has stemness, differentiation and angiogenesis ability which Invention II does not require. Invention II requires the limitation of a hyaluronan-grafted substrate which Invention I does not require. 
Invention II requires a search of class C12N 2533/80 for hyaluronan which Invention I does not require. Therefore there is a burden involved because the inventions require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.



Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.

Claims 1-6 have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Biomaterials 2014) in view of Ivanov et al (Journal of Biotechnology, 2015) and King et al (US 2015/0282885).
Regarding claim 1, Huang teach the production of chitosan-hyaluronan membrane-derived 3D tumor spheroids for use in cancer drug development (Title and abstract). Cultured cancer cells are seeded and cultured on chitosan-hyaluronan (CH) membranes (substrate comprising chitosan) to form tumor spheroids of the cultured nd paragraph).
Huang do not specifically teach wherein the cancer cells co-cultured with the endothelial cells are neural-related, but do indicate that several studies have shown that dose-dependent cytotoxicity observed in spheroids was similar to that observed in animal models of references 34 and 35 (page 1077, column 2) and these references are directed to neural-related cancer cells and neural-related tumor spheroids (page 10079, column 2).
Ivanov teach methods of using an in-vitro co-culture model of medulloblastoma (neural-related) and human neural stem cells for drug delivery assessment by forming coculture spheroids (co-spheroids) between normal and tumour tissue (Title and abstract). Ivanov teach that brain tumors are especially difficult to treat and that in vitro modeling of local drug delivery to brain tumors can add in the rationale design of drug delivery systems and employing cultures of both normal and tumour tissue provides information for the relative safety and efficacy of treatment and can be used to rank formulations according to their therapeutic safety ratio (page 3, column 2).

Huang do not specifically teach wherein their co-cultured spheroids are mixed with a hydrogel solution. 
King teach methods of forming engineered three-dimensional tumor disease models (abstract). King teach that there is an unmet need for improved preclinical oncology models to overcome hurdles to efficient drug development, including bridging the gap between the use of two-dimensional cell lines and three-dimensional animal models (page 1 para 6). Bioprinted constructs useful for this purpose are made using cell solutions and cell suspensions comprising multicellular bodies (spheroids) (page 7 para 70). Bio-ink includes liquid compositions comprising a plurality of cells, multicellular aggregates in a carrier liquid such as a suitable cell nutrient media, liquid or gel (page 8 para 76-77). The bio-ink can comprise cancer cells (tumor cells) and endothelial cells (page 8 para 81). The bio-ink can also comprise an extrusion compound, such as a hydrogel (page 8 para 83-84).

Regarding claim 2, King teach wherein the hydrogel is a gelatin-based hydrogel (page 8 para 84).
Regarding claim 3, King teach wherein it is beneficial for growth factors to be present in the cell model (page 1 para 3, page 10 para 96). 
Regarding claim 5, King teach wherein mixing the cell aggregate/spheroid when mixed with a liquid carrier and hydrogel (encapsulation) enables the mixture to be used in bio-ink for 3D-bioprinting (page 7 para 70, page 8, para 76-77, para 83-84).
Regarding claim 6, Huang include wherein the substrate is a hyaluronan-grafted chitosan substrate, the chitosan has a molecular weight of 510kDa (within the range of 400-600 kDa), degree of deacetylation of 77% (within the range of 60-100%) and wherein the molecular weight of hyaluronan was about 2500 kDa (page 10071, column 1, Section 2.1).

Therefore the combined teachings of Huang et al, Ivanov et al and King et al render obvious Applicant’s invention as claimed.




Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Biomaterials 2014) in view of Ivanov et al (Journal of Biotechnology, 2015) and King et al (US 2015/0282885) as applied to claims 1-3 and 5-6 above, and further in view of Laurens et al (Journal of Thrombosis and Haemostasis, 2006).
Regarding claims 3-4, the combined teachings of Huang, Ivanov and King do not specify which growth factors are to be added to a tumor/endothelial co-spheroid hydrogel mixture where the tumor is neural-related.
However, Huang teach that the culture of multiple cell types (co-culturing) on their chitosan-HA membranes allows the formation of tumor-endothelial spheroids with enhanced angiogenesis (mimicking angiogenic co-spheroids) and metastasis properties compared to monocultured tumor spheroids to emphasize the importance of crosstalk 
Laurens teach that angiogenesis is a complex process, in which endothelial cells (ECs) are stimulated by growth factors, such as VEGF or FGF-2, to proliferate and migrate into the ECM to form new capillaries. Lauren also teach that it has been reported that, in addition to growth factors such as FGF-2 and VEGF, fibrin has a direct effect on angiogenesis. Fibrin matrix also appears as an excellent substrate for the invasion of EC and subsequent formation of new capillary-like structures (page 935, column 2, Fibrin and Angiogenesis).
One of ordinary skill in the art would have been motivated to include growth factors such as FGF-2 and fibrin (fibrin as a bridge) in a co-spheroid/hydrogel mixture because Laurens suggest that this would enhance the angiogenesis process of the endothelial cells and Huang indicate that enhanced angiogenesis is desirable in their co-spheroids. One of ordinary skill in the art would have had a reasonable expectation of success because Huang indicate that their co-spheroids include those that contain endothelial cells and King also indicate that suitable hydrogels for their constructs include fibrin (page 8 para 84) and growth factors (page 10 para 96).
Therefore the combined teachings of Huang et al, Ivanov et al, King et al and Laurens et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632